Citation Nr: 1146400	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & D.B.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1994 to December 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to TDIU.  He asserts that he is no longer able to be an electrician due to his service-connected disabilities.  See May 2011 BVA Transcript, page 5.  

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16.  

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

The Veteran is currently service-connected for a low back strain, asthma, neck fungus, tinnitus, left ankle sprain, residuals of corneal abrasion, right ear hearing loss and a scar on his forehead.  The Board notes that the Veteran has one disability ratable at 40 percent (low back strain) and a combined rating of 70 percent.  See February 2010 Rating Decision.  

The Veteran therefore meets the percentage requirements to qualify for TDIU.  What remains to be determined is whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

The Veteran underwent his most recent VA examination in April 2009, more than two years ago.  Thus, an updated VA examination is needed to fully and fairly evaluate the Veteran's claim for TDIU.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

Additionally, records indicate the Veteran is receiving Social Security disability benefits.  These records must be obtained as they may include clinical evidence of the Veteran's disabilities.
  
Finally, all updated VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's Social Security disability records, as well as the medical records relied upon concerning that claim.

If records cannot be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record.  

2.  Obtain and associate with the claims file all updated VA treatment records. 

3.  Arrange for the Veteran to undergo the appropriate VA examinations to determine eligibility for TDIU.  

The claims file shall be made available to and reviewed by the examiner, and the examiner shall note such review in a legible examination report.  All studies deemed necessary by the examiner must be performed, and all findings reported in detail.  

The examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities (low back strain, asthma, neck fungus, tinnitus, left ankle sprain, residuals of corneal abrasion, right ear hearing loss and a scar on his forehead), either alone or in the aggregate, render him unable to secure and follow a substantially gainful occupation.  

In rendering this opinion, the examiner shall disregard the Veteran's age and the impact of any nonservice-connected disabilities.  A complete rationale for all opinions expressed must be provided in the examination report.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

5.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

